IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,498



                    EX PARTE MARK EDWARD BERRY, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. F-0535247-LQ IN THE 204TH DISTRICT COURT
                           FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to life imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined that trial counsel was ineffective for failing to timely file a

notice of appeal. We agree. We find, therefore, that Applicant is entitled to the opportunity to file
                                                                                                        2

an out-of-time appeal of the judgment of conviction in Cause No. F-0535247-LQ from the 204th

Judicial District Court of Dallas County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: February 9, 2011
Do Not Publish